On October 10,1996, it was the judgment of this Court that the defendant, Daniel John Billson, Jr. is guilty of the felony offense of Burglary, in violation of Section 45-6-204(1), MCA 1995, as charged in Count I of the information. It is the decision of this Court that the defendant shall be committed to the custody of the Montana Department of Corrections for a term of three (3) years. The Department of Corrections shall determine whether to place defendant in a state correctional facility, a pre-release center or other locally-based program. The Court recommends that the Department of Corrections place defendant in a pre-release center or other locally-based program, rather than the state prison. The Court makes such recommendation in light of Defendant’s age and the recommendation of the probation officer. It is further ordered that the defendant shall be given credit for time already served in the Butte-Silver Bow jail in the amount of 105 days. It is further ordered that should the defendant be granted parole or probation by the Department of Corrections, he shall be subject to the terms and conditions of supervision as stated in the October 10,1996 judgment. It is further ordered that the State’s motion to dismiss the misdemeanor charge set forth in Count II of the Information is granted.
On February 20,1997, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
*5DATED this 4th day of March, 1997.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the application shall be dismissed with prejudice.
Done in open Court this 20th day of February, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Wm. Neis Swandal, Member, Hon. Richard G. Phillips